Citation Nr: 0503062	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that, in a December 2000 written statement, 
the veteran requested a hearing before a Veterans Law Judge.  
Thereafter, in December 2004, the Board contacted the veteran 
to clarify whether he still wished to attend aBoard hearing.  
In January 2005, the Board received the veteran's response 
that he no longer desired the hearing.  We, therefore, 
believe that all due process has been met with respect to the 
veteran's hearing request.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied by a February 1975 RO rating decision.  The veteran 
was notified of the decision in March 1975, and an appeal of 
the decision was not initiated.  That was the last and only 
final rating decision denying the veteran's claim for service 
connection for a back disorder.

2.  The evidence added to the record since the February 1975 
rating decision does not bear directly and substantially upon 
the issue of service connection for a back disorder, nor is 
it, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue.



CONCLUSION OF LAW

Evidence submitted since the February 1975 rating decision 
wherein the RO denied service connection for residuals of a 
back injury is not new and material; thus, the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March and October 2001 and August 2003 letters, the RO 
informed the veteran of the VCAA and its effect on his claim.  
In addition, the veteran was advised, by virtue of a detailed 
April 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to reopen his claim 
for service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes that 38 C.F.R. § 19.31(b)(1) (2004) 
ordinarily requires the RO to issue a supplemental statement 
of the case (SSOC) in response to new evidence.  In September 
2003, after the issuance of the April 2003 SOC, the RO 
received additional VA outpatient treatment records dated in 
October 2002 and July and August 2003.  However, this medical 
evidence provides no new information, other than to show 
continuing treatment for a low back disorder for which the 
veteran already had a diagnosis.  The findings merely repeat 
and elaborate on findings of the previous most recent 
treatment evidence, and do not cast any light on the issue of 
service connection.  Therefore, the Board finds that we can 
proceed in this matter without remanding the claim for the RO 
to issue an SSOC.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's claimed low back disorder is not one of 
those disabilities.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2004)).  As the veteran's application to reopen 
was received prior to this date, in July 1999, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. 
§ 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A February 1975 rating decision denied 
service connection for residuals of a back injury.  The 
veteran did not file a notice of disagreement to initiate an 
appeal.  Thus, the February 1975 rating decision was final.  
No other rating decision specifically addressed the issue of 
service connection for a back disorder until the October 2000 
rating decision, as to which the veteran perfected the 
current appeal.

Summarizing the pertinent evidence of record at the time of 
the February 1975 rating decision, the veteran's service 
medical records show that, in January 1970, he was seen for a 
contusion to the right flank and dispensed to duty.  His 
October 1970 separation examination report shows his spine 
and other elements of the musculoskeletal system were normal, 
and no defects or diagnoses were noted.

A VA outpatient record received by the RO in August 1974 
shows the veteran had lower back pain most probably due to a 
sprain of the lower back muscles.  It was recommended that 
the veteran not do any work that involved use of the low 
back.

In denying the veteran's claim in February 1975, the RO 
indicated that while outpatient records showed the veteran 
had low back pain, his service records made no reference to 
any low back injury.  The rating decision did indicate he was 
treated for a contusion to the right flank in January 1970, 
but it noted he immediately went back to duty.  The 
separation examination made no reference to any back 
complaints or defects.  The RO concluded that the current 
disorder shown had no relation to service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, an August 
1974 VA record shows the veteran sought treatment for low 
back pain, and radiation to the lower extremities with 
paresthesia.  He indicated he had sustained a low back injury 
in Vietnam.  Examination of the back showed tenderness over 
the lumbar spine to palpation.  X-rays of the lumbar spine 
were negative, and the diagnosis was lower back sprain.

A November 1974 VA treatment record shows the veteran 
complained of low back pain since he separated from service 
in 1970.  It had increased when he began to work as a 
custodian in 1971.  It had been radiating down the back of 
his right leg for the previous three weeks.  The veteran 
reported he had undergone X-rays three months before and was 
told it was fine.  The assessment was a low back strain.

A September 1978 written statement from the State Department 
of Social Services showed the veteran was treated for an 
industrial injury of August 1974, from January 1975 to June 
1976.  It was noted that he had a lumbosacral sprain.

VA treatment records dated from January 2000 to March 2001 
show the veteran complained of low back pain with radiation 
to the buttocks, bilaterally.  He stated that he suffered a 
contusion to the right flank, due to a truck accident in 
Vietnam, and had back pain since that time.  The veteran 
reported a truck accident in 1974 while in the military, and 
a herniated disc in 1993.  Since 1993, his pain had gotten 
progressively worse and become constant.  The veteran 
reported episodic left lower extremity numbness, and 
paresthesias in the sole of the left foot with prolonged 
flexion.  The assessment was chronic low back pain with no 
evidence of disc herniation.  In September 2000, the 
physician opined that the veteran's chronic low back pain 
etiology was due to mild degenerative disc disease, 
initiating a mild arthritic pain, which was further 
exacerbated by mechanical low back pain due to the 
deconditioned state of his lumbar stabilizers.

In an October 2001 statement, the veteran indicated that he 
sought treatment after his active service when he was in the 
reserves in July 1973.

An October 2002 MRI report shows the veteran's lumbar spine 
with multi-level degenerative disc disease.  In a July 2003 
VA treatment record, the veteran complained of constant and 
sharp low back pain, radiating to his right thigh.  
Outpatient treatment records dated in July and August 2003 
showed continuing treatment for low back pain.

An April 2003 response from the National Personnel Records 
Center indicated no medical records for the veteran could be 
found from July 1973, when he stated he was in the reserve 
service and sought treatment for his back.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a low back disorder.  While 
the VA treatment records and personal written statements do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, these reports do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the veteran has a 
current low back disorder that is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link the veteran's currently diagnosed low 
back disorder to his military service or any incident that 
occurred therein.  Therefore, even if the evidence were 
deemed sufficient to reopen the claim, the complete record, 
as discussed above, fails to provide a linkage between in-
service symptomatology and current back disability.

In reaching the above determination, the Board recognizes the 
argument of the veteran that he was treated for a contusion 
to the right flank in service and that this injury is related 
to his current diagnosis.  However, as noted before, the 
veteran's back and spine were normal upon separation from 
service.  Furthermore, the evidence shows that he incurred at 
least two post-service injuries to his back, in 1974 and 
1993.  The new evidence submitted by the veteran merely 
restates that he has a current back disorder, most recently 
diagnosed as degenerative disc disease.  It does not help to 
relate the veteran's current disorder with his military 
service in 1969 and 1970.

With regard to the assertions of the veteran that his present 
back disability was incurred in service in 1970, when he was 
treated for a contusion to his right flank, we certainly 
respect his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a low back disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


